IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 TYREE LAWSON,                                 : No. 136 MM 2019
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 OFFICE OF MONTGOMERY COUNTY                   :
 DISTRICT ATTORNEY,                            :
                                               :
                     Respondent                :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of January, 2020, the Application for Leave to File Original

Process is GRANTED, and the “Petition for Writ of Mandamus Relief” and the “Application

for Leave to File Supplemental Request to Mandamus Action” are DENIED.